EXHIBIT 10.22
PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN
(as amended and restated effective October 13, 2010)
FORM OF RESTRICTED STOCK UNIT (SPECIAL RETENTION) AWARD AGREEMENT
     1. Grant of Restricted Stock Units. This Restricted Stock Unit Award
Agreement (the “Award Agreement”), sets forth the terms and conditions of the
Restricted Stock Units (the “Award”) granted to you by the Governance and
Compensation Committee (the “Committee”) of the Board of Directors of Paychex,
Inc. (the “Company”) under the Company’s 2002 Stock Incentive Plan, as amended
and restated effective October 13, 2010 (the “Plan”), as described on your Award
Notice. The Award is subject to all of the provisions of the Plan, which is
hereby incorporated by reference and made a part of this Award Agreement. The
capitalized terms used in this Award Agreement are defined in the Plan.
     2. Restriction and Vesting. Subject to the terms set forth in this Award
Agreement and the Plan, and provided that you are still an employee of the
Company at that time, 50 percent of the Shares, as set forth on your Award
Notice, represented by the Award will vest on the third and fourth anniversaries
of the date of grant, (each, a “Vesting Date”). If your employment terminates
before a Vesting Date, including, but not limited to, Retirement, then the
unvested portion of the Award shall be forfeited and cancelled immediately. If
your employment terminates due to death or Disability, your Award shall
immediately become 100% vested.
     3. Nature of Units. The Units represent book-keeping entries only, and
constitute the Company’s unfunded and unsecured promise to issue shares of
Common Stock to you on a future date. As a holder of Units, you have no rights
other than the rights of a general creditor of the Company.
     4. Issuance of Shares. The Company shall, provided that the conditions to
vesting specified in Section 2 of this Award Agreement are satisfied, issue a
certificate or certificates for Shares representing the Award as promptly as
practicable following the Vesting Date.
     5. Rights as a Stockholder. Prior to the Vesting Date, you will not have
any of the rights of a stockholder with respect to the Shares to be issued on
vesting of the Units, including, but not limited to, the right to receive such
cash dividends, if any, as may be declared on such shares from time to time and
the right to vote (in person or by proxy) such shares at any meeting of
stockholders of the Company.
     6. Restrictions on Transfer of Shares. Units awarded under the Plan, may
not, except as otherwise provided in the Plan, be sold, assigned, transferred,
pledged or encumbered in any way prior to the Vesting Date or the date the
Shares are issued, whichever is later, whether by operation of law or otherwise,
except by will or the laws of descent and distribution. After the Vesting Date,
the Shares may be issued during your lifetime only to you, or after your death
to your designated beneficiary, or, in the absence of such beneficiary, to your
duly qualified personal representative.

 



--------------------------------------------------------------------------------



 



     7. Restrictions on Issuance of Shares. If at any time the Company
determines that listing, registration or qualification of the Shares covered by
the Award upon any securities exchange or under any state or federal law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the Award or the issuance of certificate(s) for Shares hereunder, such Award or
issuance may not be made in whole or in part unless and until such listing,
registration, qualification or approval shall have been effected or obtained
free of any conditions not acceptable to the Company.
     8. Withholding. The vesting of the Award is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of such vesting. The payment of such withholding taxes to the Company
may be made (i) by you in cash or by check, (ii) subject to the consent of the
Company and in accordance with any guidelines established by the Committee, by
the Company retaining the number of the Shares that would otherwise be delivered
to you upon vesting that have an aggregate Fair Market Value (at the time
retained by the Company) equal to the amount of withholding taxes (using your
minimum required tax withholding rate or such other rate that the Company
determines will not trigger a negative accounting impact to the Company)
required to be paid, or (iii) by the Company or any Affiliate withholding such
taxes from any other compensation owed to you by the Company or any Affiliate.
Unless you make arrangements prior to vesting to pay withholdings taxes in cash
or by check, or to have such withholding taxes withheld from other compensation
owed to you by the Company or any Affiliate, then at the time of vesting, the
Company shall have the right to retain the number of the Shares that would
otherwise be delivered to you upon vesting that have an aggregate Fair Market
Value (at the time retained by the Company) equal to the amount of withholding
taxes (using your minimum required tax withholding rate or such other rate that
the Company determines will not trigger a negative accounting impact to the
Company) required to be paid.
     9. Limitation of Rights. Neither the Plan, the granting of the Award, the
Award Notice nor this Award Agreement gives you any right to remain in the
employment of the Company or any Affiliate.
     10. Non-competition, Non-solicitation, Confidentiality, and Detrimental
Conduct. In consideration for the Award, you agree that during your employment
and for a period of twelve (12) months following termination of employment for
any reason, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
board member, director, or in any other individual or representative capacity,
engage or attempt to engage in any activity that is competitive to the business
of the Company within the geographic and substantive area or areas of
responsibility assigned to the you during the last 24 months of employment. In
addition, you agree that for a period of eighteen (18) months following the
termination of employment for any reason, you will not directly or indirectly by
assisting others, solicit Company clients, prospects or referral resources; nor
will you recruit or hire, or attempt to recruit or hire any other employee of
Company or its affiliates, or induce or attempt to induce any employee of
Company to terminate employment with Company. You also agree and acknowledge
that during the course of your employment with the Company, you will obtain,
have access and be privy to nonpublic information important to the Company’s
business solely as a result of employment with the Company, which information
you

2



--------------------------------------------------------------------------------



 



hereby acknowledge and agree to be confidential (“Confidential Information”).
You agree that during and after employment, you shall not divulge or make use of
any Confidential Information, directly or indirectly, personally or on behalf of
any other person, business, corporation, or entity without prior written consent
of the Company. You further agree that you will not, during your employment,
engage in conduct which is detrimental to the Company, including violation of
the Company’s Code of Business Ethics and Conduct, criminal conduct, fraud, or
willful misconduct. These covenants are not intended to, and do not, limit in
any way the rights and remedies provided to the Company under the Plan, other
agreements with you, or under common or statutory law.
      11. Cancellation of Award. If you fail to comply with Section 10 of this
Award Agreement, the Company may cancel the Award prior to the Vesting Date.
This remedy is in addition to any other remedies the Company may have, at law or
equity, for your violation of the terms of this Award Agreement.
     12. Rights of Company and Affiliates. This Award Agreement does not affect
the right of the Company or any Affiliate to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, Shares or other securities, including preferred
stock, or options therefor, dissolve or liquidate, or sell or transfer any part
of its assets or business.
     13. Plan Controls. In the event of any conflict among the provisions of the
Plan and this Award Agreement, the provisions of the Plan will be controlling
and determinative.
     14. Amendment. Except as otherwise provided by the Plan, the Company may
only alter, amend or terminate the Award with your consent.
     15. Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions. All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.
     16. Section 409A. The Units are intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder, and the
Plan and this Award Agreement shall be administered and interpreted consistent
with such intention.
* * * * *

3